If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 2, 2020
               Plaintiff-Appellant,

v                                                                    No. 348846
                                                                     Wayne Circuit Court
ANTHONY LEMAR NEWMAN,                                                LC No. 19-000526-01-FH

               Defendant-Appellee.


Before: MURRAY, C.J., and JANSEN and MARKEY, JJ.

JANSEN, J. (concurring in part, dissenting in part.)

        I agree with the majority that the arrest of defendant, Anthony Lemar Newman, was made
in violation of MCL 764.2a. However, I disagree that the arrest was otherwise constitutional. I
would affirm the circuit court’s order granting defendant’s motion to quash the information and
dismissing all charges against defendant. On that basis, I respectfully dissent.

         It is undisputed in this case that the Detroit Police Department was openly policing outside
of its jurisdiction in violation of MCL 764.2a. Accordingly, I believe defendant’s arrest, stemming
from the execution of a search warrant, was unconstitutional. The search warrant in this case
should never have been issued by the circuit court. Detroit Police Officer William Morrison, of
the Narcotics Enforcement Section/Major Violators Unit, swore in his affidavit accompanying the
complaint that he had received a tip from an unregistered1 confidential informant that defendant
was selling narcotics out of a home in Inkster, Michigan. Instead of calling or otherwise notifying
the Inkster Police Department, Officer Morrison and his team took it upon themselves to leave
their jurisdiction–the City of Detroit–and use the Detroit Police Department’s resources to conduct
surveillance on defendant in Inkster.



1
  Although not an issue in this case, I would note that the “unregistered” status of a confidential
informant calls into question the veracity of any information provided by that confidential
informant. This is particularly true when such information provides the basis of an affidavit used
to obtain a search warrant.


                                                -1-
        Obviously, some activity consistent with selling narcotics was observed during this
surveillance. Again, Officer Morrison failed to contact the Inkster Police Department or the
Michigan State Police before submitting a sworn affidavit truthfully detailing his non-MCL
764.2a-compliant policework in order to obtain a search warrant. In my view, that warrant should
not have been granted where the Detroit Police Department went “rogue” and used resources paid
for by Detroit taxpayers to police in the City of Inkster without coordinating their efforts with the
Inkster Police Department or the Michigan State Police. The Detroit Police Department was acting
outside of its jurisdiction, “without a warrant, not in hot pursuit, and not in conjunction with law
enforcement officers having jurisdiction. Thus . . . [the Detroit Police] had no greater authority
than a private person.” People v Hamilton, 465 Mich. 526, 530-531; 638 NW2d 92 (2002).

         A Wayne County Circuit Court Judge, acting in place of a magistrate, then rubber stamped
this rogue policing by granting a search warrant. I find this troubling, particularly where the
prosecution, in its brief on appeal and again when pressed during oral argument, failed to provide
any reasonable explanation as to why the Detroit Police Department, acting ultra vires, was
policing in Inkster as opposed to Detroit and why their actions were necessary. As a matter of
public policy, the Detroit Police Department, the Wayne County Prosecutor’s Office, and all
Michigan courts should be concerned that any law enforcement agency within this state was acting
without authority and outside of their jurisdiction and then enlisted the help of our courts to support
their illegal conduct. Allowing Michigan courts to permit any police department to engage in
flagrant abuses of policing power sets a dangerous precedent, and threatens the constitutional
rights of all people to be free from unreasonable searches and seizures. See U.S. Const., Am IV;
Const 1963, art 1, § 11. Regardless, the warrant was issued, and Officer Morrison and his team
proceeded to use more of the Detroit Police Department’s resources to execute the search warrant
in Inkster without the help of the Inkster Police Department or the Michigan State Police. In light
of the foregoing, I would conclude that the circuit court did not err by granting defendant’s motion
to quash.

        Briefly, I disagree with the majority’s conclusion regarding the applicability of People v
Meyer, 424 Mich. 143; 379 NW2d 59 (1985) to this case. Defendant argues on appeal that Meyer
supports his position that police officers, acting outside of their bailiwick, may not gather evidence,
investigate, or ferret out criminal activity and then use that information to obtain a search warrant.
Further, defendant argues, such conduct would invalidate a warrant on constitutional grounds. The
majority disagrees, concluding that “defendant’s argument under Meyer is entirely unavailing and
in fact supports reversal of the circuit court’s ruling.” Indeed, the Meyer Court was clear that
“under the facts of [that] case,” the defendant was not entitled to dismissal of the charges against
him where a single police officer, acting outside of his bailiwick while making an illegal narcotic
purchase while undercover, could still swear to the felony complaint or act as a complaining
witness. Meyer, 424 Mich. at 160-162.

        The Meyer Court several times touched on the fact that the police officer’s contact with the
defendant was limited, and after the officer swore to the complaint six months after the initial
encounter, he had no further connection to the case. Id. at 152, 156. The Meyer Court also touched
on the fact that the officer involved did not arrest the defendant. Id. at 155. That factual scenario
is much different from the case at bar, and I believe this case is distinguishable from the conclusion
reached in Meyer on that basis. Not only did the Detroit Police Department conduct surveillance
on defendant outside of their jurisdiction, the same officers swore to the complaint, executed the


                                                 -2-
search warrant, and participated in defendant’s arrest; the taint of misconduct is present in all
aspects of the police work. The conduct of the team of police officers responsible for defendant’s
arrest well exceeds the conduct of the solo officer in Meyer. As the Meyer Court aptly quoted
Justice William Rehnquist: “we may some day be presented with a situation in which the conduct
of law enforcement agents is so outrageous that due process principles would absolutely bar the
government from invoking judicial process to obtain a conviction[.]” Meyer, 424 Mich. at 156,
quoting Rochin v California, 342 U.S. 165; 72 S. Ct. 205; 96 L. Ed. 183 (1952). I believe this is that
case.

        The Meyer Court also noted, “[a]s a general rule, peace officers who make a warrantless
arrest outside their territorial jurisdiction are treated as private persons, and, as such, have all the
powers of arrest possessed by such private persons. In such cases, the officers’ actions are lawful
if private citizens would have been authorized to do the same.” Meyer, 424 Mich. at 154-155
(footnotes omitted.) The Meyer Court concluded, however, that because the officer did not “make
an arrest at the time he purchased” narcotics from the defendant, that rule was inapplicable.
However, an arrest did occur in the present case, and as discussed, I believe that arrest was
warrantless. “The constitutional validity of an arrest depends on whether probable cause to arrest
existed at the moment the arrest was made by the officer.” Hamilton, 465 Mich. at 533, quoting
People v Lyon, 227 Mich. App. 599, 611; 577 NW2d 124 (1998). Without a warrant in this case,
the Detroit Police Department did not have probable cause to arrest defendant, a private citizen in
his home located outside of their jurisdiction. Moreover, if the Detroit Police had the same
authority as a private citizen under these circumstances, Hamilton, 465 Mich. at 531, I have yet to
find any authority that permits a private citizen to enter the home of another to search for drugs
and weapons, and thereby make an arrest of the presumed homeowner.

        Michigan jurisprudence is clear that even if an arrest results from a statutory violation, the
exclusionary rule is not necessarily triggered unless the defendant was deprived of any
constitutional rights. However, as discussed supra, I believe defendant’s right to be free from
unreasonable searches and seizures was violated, and therefore this case requires the application
of the exclusionary rule to the “fruit” of defendant’s arrest. In People v Frazier, 478 Mich. 231;
733 NW2d 713 (2007), our Supreme Court thoroughly laid out the purpose of the exclusionary
rule:

                The suppression of evidence should be used only as a last resort. Hudson v
       Michigan, 547 U.S. 586; 126 S. Ct. 2159; 165 L. Ed. 2d 56 (2006). “[T]he exclusionary
       rule is ‘a harsh remedy designed to sanction and deter police misconduct where it
       has resulted in a violation of constitutional rights. . . .’ ” People v Anstey, 476 Mich.
436, 447-448; 719 NW2d 579 (2006), quoting People v Hawkins, 468 Mich. 488,
       512-513; 668 NW2d 602 (2003) (emphasis deleted); see also Michigan v Tucker,
       417 U.S. 433; 94 S. Ct. 2357; 41 L. Ed. 2d 182 (1974), quoting United States v
       Calandra, 414 U.S. 338, 347; 94 S. Ct. 613; 38 L. Ed. 2d 561 (1974) (“[T]he
       exclusionary rule’s ‘prime purpose is to deter future unlawful police conduct. . . .’
       ”). “ ‘The rule is calculated to prevent, not to repair. It’s purpose is to deter – to
       compel respect for the constitutional guaranty in the only effectively available way
       – by removing the incentive to disregard it.’ ” Id., quoting Elkins v United States,
       364 U.S. 206, 217; 80 S. Ct. 1437; 4 L. Ed. 2d 1669 (1960). The judicially created rule
       is not designed to act as a personal constitutional right of the aggrieved party.


                                                  -3-
       Calandra, supra at 348; 94 S. Ct. 613. “[T]he proper focus is on the deterrent effect
       on law enforcement officers, if any.” People v Goldston, 470 Mich. 523, 539; 682
       NW2d 479 (2004).

                                               * * *

                 “[A]pplicaiton of the rule has been restricted to those areas where its
       remedial objectives are thought most efficaciously served,” Calandra, supra at 348;
       94 S. Ct. 613, “that is, ‘where its deterrence benefits outweigh its “substantial social
       costs,” ’ ” Hudson, supra at 2163, quoting Pennsylvania Bd of Probation & Parole
       v Scott, 524 U.S. 357, 363; 118 S. Ct. 2014; 141 L. Ed. 2d 344 (1998), quoting United
       States v Leon, 468 U.S. 897, 907; 104 S. Ct. 3405; 82 L. Ed. 2d 677 (1984). “Because
       the exclusionary rule precludes consideration of reliable, probative evidence, it
       imposes significant costs: it undeniably detracts from the truthfinding process and
       allows many who would otherwise be incarcerated to escape the consequences of
       their actions.” Scott, supra at 364; 118 S. Ct. 2014. the United States Supreme Court
       has “repeatedly emphasized that the rule’s ‘costly toll’ upon truth-seeking and law
       enforcement objectives presents a high obstacle for those urging application of the
       rule.” Id. at 364-365; 118 S. Ct. 2014. Because of the costs associated with applying
       the exclusionary rule, the Court has been cautious against expanding it. Hudson,
       supra at 2163. In determining whether exclusion is proper, a court must “ ‘evaluate
       the circumstances of [the] case in the light of the policy served by the exclusionary
       rule. . . .’ ” Stevens, supra at 635, 597 NW2d 53, quoting Brown v Illinois, 422 U.S.
590, 604; 95 S. Ct. 2254; 45 L. Ed. 2d 416 (1975).

                                               * * *

                       The deterrent purpose of the exclusionary rule necessarily assumes
                       that the police have engaged in willful, or at the very least negligent,
                       conduct which has deprived the defendant of some right. By
                       refusing to admit evidence gained as a result of such conduct, the
                       courts hope to instill in those particular investigating officers, or in
                       their future counterparts, a greater degree of care toward the rights
                       of an accused. Where the official action was pursued in complete
                       good faith, however, the deterrence rationale loses much of its force.
                       [Tucker, supra at 447; 94 S. Ct. 2357.]

       This Court has previously opined that application of the exclusionary rule is
       inappropriate in the absence of governmental misconduct. [Frazier, 478 Mich. at
       246-250 (footnotes omitted).]

        Again, the Detroit Police Department admitted in the affidavit sworn to by Officer
Morrison that they engaged in willful misconduct: policing outside of their jurisdiction in violation
of MCL 764.2a. In my view, this misconduct has deprived defendant of a constitutional right.
Moreover, defendant’s arrest and the seizure of guns and narcotics from his home were the direct
result of that misconduct, and the attenuation exception to the exclusionary rule would not apply
because the connection between the illegality and the “fruits of the poisonous tree” has not been


                                                 -4-
dissipated. Frazier, 478 Mich. at 253. I would conclude that the deterrence of future willful
misconduct by the Detroit Police Department heavily outweighs any truth-seeking or law
enforcement objectives at play. The circuit court was correct to dismiss the charges against
defendant given the Detroit Police Department’s brazen disregard for defendant’s constitutional
rights.

       I would affirm.


                                                          /s/ Kathleen Jansen




                                              -5-